    Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 SOURCE PRODUCTION &
                                                              CIVIL ACTION
 EQUIPMENT CO., INC., ASPECT
 TECHNOLOGY LIMITED,
                                                              NO. 16-17528
 SPECMED, LLC, SPEC MED
 INTELLECTUAL PROPERTY, LLC
                                                              SECTION M (1)
 AND SPEC INTELLECTUAL
 PROPERTY, LLC

 VERSUS

 KEVIN J. SCHEHR, ISOFLEX USA,
 ISOFLEX    RADIOACTIVE    LLC,
 RICHARD H. MCKANNAY, JR., AND
 JOHN DOES 1-10


                                   ORDER & REASONS

       Before the Court is a motion by defendants Isoflex USA (“IUSA”) and Richard H.

McKannay, Jr. (“McKannay”) (collectively, “IUSA Defendants”) for attorney’s fees and costs as

the prevailing party on plaintiffs’ trade-secrets infringement claims.1      Plaintiffs Source

Production & Equipment Co., Inc. (“SPEC”), Aspect Technology Limited, SpecMed, LLC, Spec

Med Intellectual Property, LLC, and SPEC Intellectual Property, LLC (the “SPEC Affiliates”

and together with SPEC, “Plaintiffs”) respond in opposition,2 and the IUSA Defendants reply in

further support of their motion.3 Also before the Court is the IUSA Defendants’ motion for in

camera review of their attorney time records,4 Plaintiffs’ opposition thereto,5 and the IUSA

Defendants’ reply in further support of the motion.6 Having considered the parties memoranda,

the record, and the applicable law, the Court issues this Order & Reasons to provide interim


       1
         R. Doc. 355.
       2
         R. Doc. 359.
       3
         R. Doc. 366.
       4
         R. Doc. 356.
       5
         R. Doc. 360.
       6
         R. Doc. 364.
     Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 2 of 11




guidance to the parties ahead of their more fulsome exchange, submissions, and briefing

concerning the appropriate amount of fees and costs to be awarded.

I.      BACKGROUND

        This long and tortuous litigation concerned the alleged theft of trade secrets and breaches

of fiduciary duty and contract by Plaintiffs’ former employee, Kevin Schehr, and his allegedly

wrongful sharing of the stolen trade secrets with his company Isoflex Radioactive LLC

(“IsoRad”) and the IUSA Defendants. The Court has summarized the factual background of this

case in prior rulings.7 The procedural background concerning the prosecution of Plaintiffs’

claims against the IUSA Defendants for violations of the Defend Trade Secrets Act (“DTSA”),

18 U.S.C. § 1836(b)(3), and the Louisiana Uniform Trade Secrets Act (“LUTSA”), La. R.S.

51:1434, is what is relevant to the pending motion for attorney’s fees and costs.

        Plaintiffs filed this action on December 16, 2016.8 After defendants filed motions to

dismiss,9 Plaintiffs filed an amended complaint in which they alleged against all defendants

claims for violations of the DTSA, the LUTSA, and the Louisiana Unfair Trade Practices Act

(“LUTPA”), as well as conversion.10

        The litigation over the substantive claims lasted more than three years and involved

extensive discovery and motion practice. Plaintiffs’ claims were greatly narrowed in multiple

rounds of motions.11        On August 29, 2017, the Court dismissed with prejudice Plaintiffs’

conversion claim against the IUSA Defendants finding that this claim was preempted by the




        7
            See, e.g., R. Docs. 53, 97, 248, 278, 312, 316 & 352. The Court notes that this matter was originally
assigned to a different judge, and was realloted to Section M upon the confirmation of the undersigned. R. Doc.
114. For ease of reference, all prior orders will be referred to as being issued by “the Court.”
         8
           R. Doc. 1.
         9
           R. Docs. 27 & 28.
         10
             R. Doc. 33. Plaintiffs also alleged against Kevin Schehr, individually, claims for violation of the
Computer Fraud and Abuse Act (“CFAA”), breach of legal duty, breach of contract, and fraud.
         11
             For the resulting rulings, see R. Docs. 53, 247, 311, 312, 315, 316 & 352. For brevity, the Court will
discuss only the dismissals of Plaintiffs’ claims against the IUSA Defendants.

                                                        2
      Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 3 of 11




LUTSA.12 However, the Court found that “the facts alleged in the amended complaint allow[ed]

the Court to draw the reasonable inference that Isoflex USA, Isoflex Radioactive, and McKannay

acquired trade secrets that they knew or had reason to know were acquired by improper means,”

and thus, Plaintiff’s stated claims under the DTSA and LUTSA.13

        In March 2019, the parties filed their first round of summary-judgment motions.14 After

reviewing the motions, oppositions, and replies, the Court continued the trial in this matter and

advised the parties that the motions would be set for oral argument by separate orders on a serial

basis at the Court’s discretion.15 After two oral argument hearings,16 the Court ruled on the

motions, dismissing nearly all of Plaintiffs’ claims.17

        Importantly, on September 30, 2019, the Court largely granted the defendants’ summary-

judgment motions regarding Plaintiffs’ DTSA, LUTSA, and LUTPA claims.18 In the Order &

Reasons, the Court recounted the ever-evolving nature of Plaintiffs’ trade-secrets claims and the

pains taken by the Court and all defendants to nail down the exact trade secrets Plaintiffs were

alleging to have been misappropriated.19 The Court analyzed the fourteen trade secrets that

Plaintiffs identified on February 18, 2019,20 noting that Plaintiff abandoned four of them at the

oral argument.21 As to the ten remaining trade secrets, the Court found that Plaintiffs failed to

timely identify four of them because they were raised for the first time on February 18, 2019, one

day before defendants’ expert reports were due, and just one month before the close of



        12
            R. Doc. 53 at 16-20.
        13
            Id. at 14 (internal quotation marks omitted); see generally id. at 6-16.
         14
            R. Docs. 149, 152, 154-56, 158, 160, 162-64 & 166.
         15
            R. Doc. 275.
         16
            R. Docs. 308 & 314.
         17
            R. Docs. 311, 312, 315 & 316.
         18
            R. Doc. 312.
         19
            Id. at 2-6.
         20
             Plaintiffs produced the February 18, 2019 identification of trade secrets after being ordered by the
magistrate judge to “identify with particularity for the defendants the specific trade secrets plaintiffs claim were
misappropriated.” R. Doc. 132 (emphasis in original).
         21
            R. Doc. 312 at 4.

                                                         3
      Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 4 of 11




discovery.22 The Court stated that “[s]uch a late identification of purported trade secrets amounts

to trial by ambush and is exactly the type of tailoring of trade-secret identification to discovery

that earlier identification is designed to prevent.”23 The Court found that Plaintiffs did not carry

their burden of proving secrecy as to three other of the trade secrets,24 and there was no evidence

to support disclosure or use as to another.25 With respect to the two remaining trade secrets, the

Court held that the DTSA and LUTSA claims could proceed only against Schehr because there

was no evidence to support Plaintiffs’ theory that IsoRad or the IUSA Defendants used

Plaintiffs’ trade secrets, 26 and then only for limited injunctive relief because Plaintiffs failed to

offer evidence to support a claim for monetary damages.27 Finally, the Court dismissed all of

Plaintiffs’ LUTPA claims that related to the trade secrets.28

        The parties filed a second round of summary-judgment motions in February 2020.29 The

Court granted the IUSA Defendants’ motion for summary judgment on Plaintiffs’ “confidential

information” LUTPA claims, holding that Plaintiffs presented no evidence that Plaintiffs

communicated any allegedly confidential information to the IUSA Defendants under an express

or implied agreement limiting its use or disclosure or that any alleged use or disclosure by the

IUSA Defendants resulted in any ascertainable loss to Plaintiffs.30

II.     PENDING MOTION

        The IUSA Defendants argue that they are entitled to attorney’s fees and costs because

they were the prevailing parties on Plaintiffs’ DTSA and LUTSA claims, which they argue were

        22
             Id. at 10-12.
        23
             Id. at 11-12.
          24
             Id. at 12-14.
          25
             Id. at 19-20.
          26
             Id. at 19-22.
          27
             Id. at 24-25.
          28
             Id. at 25.
          29
             R. Docs. 322, 324 & 326.
          30
             R. Doc. 352 at 12-14. Plaintiffs and the other defendants (i.e., the non-IUSA Defendants) settled their
respective claims after the motions for summary judgment were filed. R. Doc. 354. The only claim remaining in
this litigation, other than the IUSA Defendants’ motion for attorney’s fees and costs, is the IUSA Defendants’
counterclaim against SPEC for commissions of a relatively de minimus amount. R. Doc. 325 at 14-16.

                                                         4
     Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 5 of 11




brought and maintained in bad faith.31 Pointing to the evolving nature of Plaintiffs’ trade-secrets

claims and the extensive discovery and motion practice required to eventually dismiss them, the

IUSA Defendants argue that Plaintiffs continued to prosecute such claims after it should have

become clear that the claims were without merit and specious.32 The IUSA Defendants also

argue that Plaintiffs’ claims were pursued in bad faith because they were eventually abandoned

or dismissed.33 The IUSA Defendants further argue that the defense of all of Plaintiffs’ claims

was “inextricably interwoven” with their defense of the trade-secrets claims, and thus, all of the

attorney’s fees incurred in defending the claims are recoverable.34 Accordingly, the IUSA

Defendants request $471,956.29 in attorney’s fees and $19,234.34 in costs.35           The IUSA

Defendants ask the Court to review their legal bills in camera, without producing them to

Plaintiffs, because, they say, the bills include some entries containing narrative protected by

attorney-client privilege.36

       In opposition, Plaintiffs argue that an award of attorney’s fees is not warranted because

their trade-secrets claims were not objectively specious and were pursued in good faith.37

Plaintiffs argue that they had reason to believe that the IUSA Defendants had obtained and were

using their trade secrets considering the IUSA Defendants’ relationship with their former

employee, Schehr, who had unquestionably obtained some of Plaintiffs’ information in a

wrongful manner.38 Plaintiffs argue that the trade-secrets claims’ survival of the motions to

dismiss is proof that the claims were not specious.39 Further, Plaintiffs argue that the IUSA

Defendants improperly delayed producing many documents until the end of discovery which

       31
          R. Doc. 355.
       32
          R. Doc. 355-1 at 2-13.
       33
          Id. at 13-14.
       34
          Id. at 14-15.
       35
          Id. at 15-23.
       36
          R. Doc. 356.
       37
          R. Doc. 359.
       38
          Id. at 2-4.
       39
          Id. at 6-7.

                                                5
       Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 6 of 11




hampered Plaintiffs’ ability to investigate fully the IUSA Defendants’ acquisition and use of

Plaintiffs’ alleged trade secrets. And Plaintiffs argue that their prosecution of their trade-secrets

claims was hindered further by other defendants withholding until the very end of the discovery

period certain schematic drawings that evidenced the use of Plaintiffs’ alleged trade secrets.40 In

addition, Plaintiffs argue that their trade-secrets claims cannot be said to have been specious

simply because they were ultimately dismissed on summary judgment, especially considering

that Plaintiffs’ expert opined that the evidence, as he saw it, reflected likely misappropriation.41

Finally, Plaintiffs argue that the IUSA Defendants failed to establish that the trade-secrets claims

were brought in bad faith because Plaintiffs uncovered that Schehr stole their confidential

information (purportedly including trade secrets) and had reason to believe that he was sharing

this information with the IUSA Defendants.42

        In the event that the Court awards attorney’s fees to the IUSA Defendants, Plaintiffs

argue that the amount requested must be reduced.43 But Plaintiffs maintain they are unable to

evaluate the claimed amount without access to at least redacted bills.44 To that end, Plaintiffs

oppose the IUSA Defendants’ motion for the Court to examine in camera their legal bills

without producing anything to Plaintiffs.45 Plaintiffs request that the IUSA Defendants be

ordered to produce redacted legal bills for Plaintiffs to inspect while the Court reviews the

unredacted bills in camera.46

III.    LAW & ANALYSIS

        The DTSA and the LUTSA both have attorney’s fees provisions. Under the DTSA and

the LUTSA, a court may award reasonable attorney’s fees to the prevailing party if the trade

        40
           Id.at 8-9.
        41
           Id. at 11-14 & 15-19.
        42
           Id. at 19-22.
        43
           Id. at 22-26.
        44
           Id.
        45
           R. Doc. 360.
        46
           Id.

                                                 6
     Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 7 of 11




secret misappropriation claim is made in bad faith.         18 U.S.C. § 1836(b)(3)(D); La. R.S.

51:1434. A party that receives a judgment in its favor on the merits is the prevailing party.

Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 605

(2001) (a non-DTSA case); see also Dunster Live, LLC v. LoneStar Logos Mgmt. Co., 908 F.3d

948, 952-53 (5th Cir. 2018) (collecting DTSA cases interpreting the term “prevailing party”).

Although it is uncontested that the IUSA Defendants were the prevailing party on Plaintiffs’

DTSA and LUTSA claims, a plain reading of either statute indicates that the decision to award

attorney’s fees still requires a finding of bad faith and, even then, lies within the district court’s

discretion.

       “Bad faith” is not defined in either the DTSA or the LUTSA. The Fifth Circuit has

explained, in the context of fee shifting imposed under a court’s inherent power, that “[t]he

standards for bad faith are necessarily stringent” because “‘fee shifting’ is punitive.” Batson v.

Neal Spelce Assocs., Inc., 805 F.2d 546, 550 (5th Cir. 1986) (citations omitted). Thus, “[a] party

should not be penalized for maintaining an aggressive litigation posture.” Id. “But advocacy

simply for the sake of burdening an opponent with unnecessary expenditures of time and effort

clearly warrants recompense for the extra outlays attributable thereto.” Id. (quotation marks and

citation omitted). Courts have used a two-part test to analyze whether trade-secret claims have

been brought in such bad faith as to warrant attorney’s fees, asking, first, whether the claims

were entirely baseless or objectively specious, and second, whether the claims were made or

pursued in subjective bad faith or for an improper purpose. See, e.g., Degussa Admixtures, Inc. v

Burnett, 277 F. App’x 530, 534 (6th Cir. 2008) (“bad faith requires objective speciousness of the

plaintiff’s claim and subjective bad faith in bringing or maintaining the claim”) (internal

quotation marks, alterations, and citations omitted); Stockade Cos. v. Kelly Restaurant Grp.,

LLC, 2018 WL 3018177, at *6 & n.3 (W.D. Tex. June 15, 2018) (collecting cases).



                                                  7
     Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 8 of 11




       With these principles in mind, the Court tackles the IUSA Defendants’ motion, firmly

convinced, though, that it is time for this litigation to come to an end. While Plaintiffs’ claims

did have a ready-fire-aim quality to them, it was a quality arising out of their concerns

understandably engendered by the misstep of SPEC’s former employee, Schehr, in

unauthorizedly downloading hundreds of documents from his company-issued computer after he

left the company and then setting up shop with SPEC’s competitor, IsoRad (and essentially the

IUSA Defendants), right across the street.

       The Court has previously recounted its disappointment with Plaintiffs’ ever-evolving

conceptualization of their claims and articulation of their trade secrets, but the IUSA Defendants

do not have completely clean hands themselves. A brief review is in order. For the longest, this

case seemed to be wholly about trade-secrets misappropriation. It is true that Plaintiffs beat back

early motion practice to dismiss their claims, but defeating motions to dismiss – on the basis of

allegations they themselves framed – does not by itself claims-of-merit make. This early motion

practice, though, did have the salutary effect of focusing the parties’ attention on the central

issues of the case: the existence of trade secrets and their alleged misappropriation. And while it

was a teeth-pulling exercise to get Plaintiffs to identify their trade secrets, and while defendants

(including the IUSA Defendants), though slowly at first, eventually produced reams of

documents in discovery, the ultimate evaluation of the allegations of misappropriation or misuse

was hindered by IsoRad and Schehr’s tardy production of certain drawings of a competing

transport container. That it took a battle of experts to assist the Court in resolving the issues

raised by these drawings belies the IUSA Defendants’ contention now that the entirety of

Plaintiffs’ position and all of their trade-secret claims were objectively specious, even if the

Court, in the end, determined that they did not have sufficient merit to survive summary

judgment.



                                                 8
     Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 9 of 11




       Equally questionable is the IUSA Defendants’ contention now that Plaintiffs asserted and

pursued all of their trade-secret claims in subjective bad faith or for an improper purpose. First,

the IUSA Defendants point to no direct evidence of such bad faith. Instead, they build their case

for bad faith on the circumstantial evidence of Plaintiffs’ ever-shifting litigation position on the

existence of trade secrets and on the ultimate dismissal of Plaintiffs’ trade-secrets claims.

       In their memoranda, both sides acknowledge the complexity of this case, so it is

understandable that the Court concludes that the IUSA Defendants’ motion for attorney’s fees

and costs requires some sorting – sorting which the parties have neglected to do – in order to

arrive at a fair and just result. The Court approaches this sorting in a measured way and at a

global level, designed to bring this case to its speedy and appropriate end. The Court has

determined that Plaintiffs’ persistent failure to timely, specifically, and completely identify the

trade secrets they believed to be in contention resulted in a protracted resolution of this dispute,

and that their assertion and dogged litigation of several claims predicated on plainly baseless or

tardily-asserted trade secrets also unnecessarily protracted resolution of this dispute. The Court

therefore finds these particular claims to have been objectively specious and pursued in

subjective bad faith. But the Court has also determined that the core trade-secrets claims, like

those concerning the competing container design, were asserted in the wake of Schehr’s

wrongful act of downloading Plaintiffs’ documents (many confidential), resulting in legitimate

concerns on Plaintiffs’ part about their potential misuse; that Plaintiffs’ prosecution of these

claims was hindered by a delayed production of the design drawings of a competing container;

and that resolution of these core claims required expert analysis at some level. The Court

therefore finds these core claims not to have been objectively specious or pursued in subjective

bad faith.




                                                  9
    Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 10 of 11




       In their motion, the IUSA Defendants have not anticipated the sorting of claims the Court

has done, so they have not tried to assign their attorney’s fees and costs to these particular

buckets. Moreover, the Court is not convinced they could do so, even now, given the way the

litigation proceeded. It would not be fair or just, however, to compel Plaintiffs to absorb all of

the fees and costs the IUSA Defendants demand when the core trade-secrets dispute itself does

not warrant such an award. Accordingly, the Court finds that an equitable way to fashion an

award is to estimate a percentage of the litigation devoted to the identification of the trade secrets

and to those few claims that had absolutely no merit on their face, as opposed to the percentage

of the litigation devoted to the resolution of the core trade-secrets claims or even the more

marginal (but unsuccessful) trade-secrets claims for which Plaintiffs presented a modicum of

proof. Based on the Court’s own experience in commercial disputes, and its supervision of this

particular litigation, the Court finds that 25% is a fair and just approximation of the time devoted

to the former category and thus a sound basis for a fee award.

       Employing a lodestar analysis, the IUSA Defendants request $471,956.29 in attorney’s

fees and $19,234.34 in costs. Yet, they have not provided Plaintiffs with a copy of their billing

records. Even without such records, Plaintiffs oppose the requested amounts, raising the usual

objections to rates, hours, and billing judgment as to the fees requested, and asserting that no

costs should be awarded because the IUSA Defendants were not the prevailing party on all issues

between these parties. At first blush, many of these objections appear to the Court to have

weight. But the Court reserves judgment on these issues, including the quantification of an

award, pending the IUSA Defendants’ disclosure of the billing records (with redactions of

information protected by the attorney-client privilege), and the parties’ additional briefing to

address the specifics of these records. Still, in the interim, the Court issues this ruling on the

IUSA Defendants’ motion for attorney’s fees to provide guidance to the parties in the hope that



                                                 10
      Case 2:16-cv-17528-BWA-JVM Document 367 Filed 08/18/20 Page 11 of 11




they might find common ground on a resolution of this their final dispute, thereby avoiding the

waste of any more resources on a lawsuit that can have provided satisfaction to no one. The time

has come for its being laid to rest once and for all.

IV.      CONCLUSION

         Accordingly, for the foregoing reasons,

         IT IS ORDERED that the IUSA Defendants’ motion for attorney’s fees and costs (R.

Doc. 355) is GRANTED as to awarding them 25% of the amount of fees the Court ultimately

deems reasonable under the loadstar method.47

         IT IS FURTHER ORDERED that the IUSA Defendants’ motion for in camera review of

their unredacted attorney time records (R. Doc. 356) is GRANTED.

         IT IS FURTHER ORDERED that the IUSA Defendants produce to Plaintiffs within 15

days of this Order their redacted attorney time records. Once the IUSA Defendants provide the

redacted billing records to Plaintiffs’ counsel, Plaintiffs will have 15 days within which to file a

supplemental brief on the lodestar analysis raised by the IUSA Defendants’ motion, and the

IUSA Defendants will then have 15 days to respond. These memoranda shall not exceed 10

pages.

         New Orleans, Louisiana, this 18th day of August, 2020.




                                                              ________________________________
                                                              BARRY W. ASHE
                                                              UNITED STATES DISTRICT JUDGE



          47
             Neither the DTSA nor the LUTSA uses the term “costs” in its fee-shifting provision. Thus, to the extent
the IUSA Defendants seek an award of costs on bases separate and apart from any entitlement to costs under Rule
54 of the Federal Rules of Civil Procedure, the parties will need to address whether the IUSA Defendants are
entitled to any such award.

                                                        11
